DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 3, there is no cited art that discloses, a transceiver, a power receiving sensor, a battery, a sensor, a first controller that supplies the power stored in the battery to the sensor and a plurality of the power receiving sensors connected and operative as recited in claim 3 and  “wherein the transceiver determines, based on the information received from the plurality of power receiving sensors, which power receiving sensor has the largest charge amount of the battery among the plurality of power receiving sensors,
 the transceiver makes a control for the power receiving sensor having the largest charge amount of the battery such that the power stored in the battery is supplied to the sensor, and
 the transceiver makes a control for another one or more of the plurality of power receiving sensors other than the power receiving sensor having the largest charge amount of the battery such that the power received from the transceiver is supplied to the battery.”
There’s no cited art that discloses the transceiver controlling the power receiving sensors such that the power receiving sensor with the largest power stored in the battery uses the battery to supply the sensor and controlling the another one of the 
With respect to claims 4-7, there is no cited art that discloses, a transceiver, a power receiving sensor, an oscillator and a second controller connected and operative as recited in claim 4 and “wherein 
the second controller transmits, to the power receiving sensor, control information indicating that the power received by the power receiving sensor is supplied to a sensor provided in the power receiving sensor, in case of a first mode in which a charge amount of a battery provided in the power receiving sensor is equal to or greater than a predetermined threshold, and
 the second controller transmits, to the power receiving sensor, control information indicating that the power received by the power receiving sensor is supplied to the battery, in case of a second mode in which the charge amount of the battery is less than the predetermined threshold”.
There is no cited art that discloses the control information indicating the power received by the power receiving sensor is supplied to the sensor or battery depending on the level of the charge amount of the battery.
Claims 8-14 are allowed for similar reasons as claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849